EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Andrew Ulmer on 9 March 2021.
The application has been amended as follows: 
In the claims:

CLAIM 21 - A kit, comprising:
(a) a bone foundation guide having a first side and a second side, the first side of the bone foundation guide being configured to engage at least a portion of a bone segment of an alveolar ridge of a patient; 
(b) a dental implant surgical guide, the dental implant surgical guide having a body with one or more apertures to locate one or more implants in the alveolar ridge of the patient; and 
(c) a gasket, the gasket having a thickness corresponding to a depth of tissue removed from the bone of the alveolar ridge of the patient; 


wherein the second side of the bone foundation guide is configured to support the dental implant surgical guide or the gasket while the first side of the bone foundation guide engages the alveolar ridge of the patient;
the gasket including one or more protrusions, the bone foundation guide defining one or more receptacles configured to receive the one or more protrusions of the gasket to thereby secure the gasket to the bone foundation guide.
CLAIM 42 - A kit, comprising:
(a) a bone foundation guide having a first side and a second side, the first side of the bone foundation guide being configured to engage at least a portion of a bone segment of an alveolar ridge of a patient; 
(b) a dental implant surgical guide, the dental implant surgical guide having a body with one or more apertures to locate one or more implants in the alveolar ridge of the patient; and 
(c) a gasket, the gasket having a thickness corresponding to a depth of tissue removed from the bone of the alveolar ridge of the patient; 


wherein the second side of the bone foundation guide is configured to support the dental implant surgical guide or the gasket while the first side of the bone foundation guide engages the alveolar ridge of the patient;
the bone foundation guide defining one or more cutouts, the gasket defining one or more tabs configured to fit in the one or more cutouts of the bone foundation guide.
Allowable Subject Matter
Claims 21-34 and 37-42 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 21, the amendment to the claim includes the limitations of claim 35 indicated in the last Office action. Therefore, the art of record does not teach or render obvious, either alone or in combination, a kit including a bone foundation guide, a dental implant guide and a gasket, where the gasket includes one or more protrusions, and where the bone foundation guide defines one or more receptacles configured to receive the one or more protrusions of the gasket to thereby secure the gasket to the bone foundation guide in combination with the elements set forth in the claim.
Regarding claim 37, the added step includes limitations not found in Groscurth, Poirier nor in Neil. Therefore, the art of record does not teach or render obvious, either alone or in combination, a method including the step of securing a gasket to the dental implant surgical bone foundation guide by inserting a portion of the gasket into a corresponding portion of the bone foundation guide, the gasket 
Regarding claim 42, the amendment to the claim includes the limitations of claim 36 indicated in the last Office action. Therefore, the art of record does not teach or render obvious, either alone or in combination, a kit including a gone foundation guide, a dental implant surgical guide and a gasket, where the bone foundation guide defining one or more cutouts, the gasket defining one or more tabs configured fits in the one or more cutouts of the bone foundation guide in combination with the elements set forth in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIRAYDA A APONTE/Examiner, Art Unit 3772    

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772